Title: From Benjamin Franklin to the Marquis de Castries, 3 December 1780
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir
Passy Decr. 3. 1780.
The Arms for the Exportation of which Mr Williams has requested Permission, do really, belong to the Congress, being Part of a Quantity of old Arms purchased by us near three Years since, and repaired at Nantes. Your Excellency will much oblige me by granting the Passport required.

With great Respect, I am, Sir Your Excellency’s most obedient and most humble Servt.
B Franklin
His Exy M. le Marqs de Castries.—
